Devens, J.
That the defendant was not entitled to have the ■ instruction requested given in the form presented, is clear, as it would include a case where the defendant was ignorant of the law, and thus violated it unintentionally. But, if not open to this very obvious criticism, it is objectionable on other grounds. It makes no distinction between the master and servant, and treats the act of making an illegal sale, if done by either unintentionally, as involving no criminal responsibility. Guilty knowledge that one is acting in violation of law is not essential to the offence of unlawfully selling intoxicating liquors, and whoever has a license, whether he conducts the business personally or by servants, is bound at his own peril to keep within the terms of it. Commonwealth v. Hallett, 103 Mass. 452. Commonwealth v. Wentworth, 118 Mass. 441.
Had the instruction been given as requested, it would have required the jury to find that, if the defendant himself, who was the master of the house, sold liquor in violation of law and of his license, but ignorantly and unintentionally, he could not upon such proof be convicted of maintaining a nuisance, which is manifestly erroneous. Exceptions overruled.